Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00106-CR
NO.
14-05-00107-CR
____________
 
MYRON DON
HILLSMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause Nos. 984,530
& 984,531 
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to possession of more than
four, but less than 200, grams of cocaine and possession of a firearm.  In accordance with the terms of plea bargain
agreements with the State, the trial court sentenced appellant in each case on
January 7, 2005, to confinement for ten years in the Institutional Division of
the Texas Department of Criminal Justice, with the sentences to be served
concurrently.  Appellant filed a pro se
notice of appeal for both cases.  Because
appellant has no right to appeal, we dismiss. 





The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that these are plea bargain cases, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).